WALGREEN CO. 200 Wilmont Road Deerfield, IL 60015 (847) 940-2500 March 12, 2010 Via EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C.20549 Attention: JeffreyP. Riedler Assistant Director Re:Walgreen Co.’s 2009 Proxy Statement Ladies and Gentlemen: We are following up on our pending response to your comment letter dated February 3, 2010, regarding our Schedule 14A filed November 24, 2009 (File Number 001-00604). We need additional time to complete our internal review process.Therefore, we intend to submit our response no later than March 19, 2010. Sincerely, /s/ Dana I. Green Dana I. Green Executive Vice President, General Counsel and Secretary
